Citation Nr: 1705998	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  10-16 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for internal and external hemorrhoids.


REPRESENTATION

Veteran represented by:	Michael D.J. Eisenberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1993 to November 2007.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in part, granted service connection and ratings as follows: degenerative joint disease of the left knee, rated as 10 percent disabling; internal and external hemorrhoids, rated as noncompensable; and chronic recurrent urticaria, rated as noncompensable.  Service connection and all initial ratings were effective November 6, 2007, the date following discharge from active service.

The Veteran testified at a Board hearing held in Washington, D.C., before the undersigned Veterans Law Judge in January 2014.  A copy of the hearing transcript has been associated with the record.

By rating decision in July 2013, the agency of original jurisdiction (AOJ) increased the Veteran's initial disability rating for urticaria to 10 percent, effective November 6, 2007.  In March 2014, the Board granted an initial rating of 30 percent for urticaria, effective November 6, 2007, which was implemented by the AOJ in May 2015.  Therefore, such issue is no longer on appeal.  In March 2014, the Board also remanded the issues of entitlement to higher initial ratings for the Veteran's left knee and hemorrhoid disabilities for additional development.   

In May 2015, the AOJ granted a separate 10 percent rating for instability of the left knee, effective November 6, 2007.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating, the AOJ and Board are required to consider entitlement to all available ratings for the left knee.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Therefore, the issues of an initial rating in excess of 10 percent for degenerative joint disease of the left knee and in excess of 10 percent for lateral instability of the left knee remained in appellate status.

In May 2015, the AOJ also granted an initial 20 percent rating for service-connected internal and external hemorrhoids, effective November 6, 2007. Although this is the highest schedular rating, as it is not a full grant of the benefit sough on appeal and the Veteran has not withdrawn such claim, it remained on appeal.  Id.

In February 2016, the Board denied an initial rating in excess of 10 percent for degenerative joint disease of the left knee and an initial rating in excess of 10 percent for left knee instability and remanded the issue of entitlement to an initial rating in excess of 20 percent for external hemorrhoids for additional development and it now returns for further appellate review.  Accordingly, the claim for an increased rating for hemorrhoids is the only matter that remains on appeal.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

For the entire appeal period, the Veteran's hemorrhoids are large and result in persistent bleeding, frequent recurrences, and excessive redundant tissue, without associated anal leakage and impairment of sphincter control, and the rating schedule is adequate to evaluate such disability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for internal and external hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7336 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, an October 2007 letter, sent prior to the issuance of the rating decision on appeal, informed the Veteran of the information and evidence necessary to substantiate her underlying claim for service connection.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Thereafter, the September 2008 rating decision on appeal awarded service connection for internal and external hemorrhoids with an initial noncompensable rating, effective November 6, 2007.  The Veteran subsequently appealed with respect to the propriety of the initially assigned rating for her hemorrhoids from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the September 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  She has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was provided VA examinations in November 2007, May 2013, and February 2015 with an addendum opinion in June 2016 in order to ascertain the nature and severity of her hemorrhoids.  The Board finds that the examinations and addendum opinion are sufficient evidence for deciding the claim.  The reports and opinion are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue of entitlement to a higher initial rating for hemorrhoids has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in January 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the January 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected hemorrhoids was solicited, to include the type and frequency of the symptoms she experiences as a result of such disability, as well as the impact such has on her daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining identified medical records and providing an additional VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, Board finds there has been substantial compliance with the Board's March 2014 and February 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in March 2014, the matter was remanded in order to obtain any outstanding private or VA treatment records and afford the Veteran a VA examination.  Subsequently, updated VA treatment records were obtained, private treatment records were obtained in September 2014, and a VA examination was conducted in February 2015.  Additionally, in February 2016, the Board remanded the matter in order for the AOJ to readjudicate the claim, to include consideration of a separate rating for anal leakage and impairment of sphincter control and whether referral for an extra-schedular rating was warranted in the first instance.  Such was accomplished by way of the June 2016 supplemental statement of the case.  Therefore, the Board finds that there has been substantial compliance with the Board's March 2014 and February 2016 remand directives, and no further action in this regard is necessary.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The Veteran seeks an initial rating in excess of 20 percent for internal and external hemorrhoids.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hemorrhoids are currently rated under the provisions of Diagnostic Code 7336, which provides a noncompensable rating for mild or moderate hemorrhoids; a 10 percent rating for large or thrombotic, irreducible, hemorrhoids with excessive redundant tissue, evidencing frequent recurrences; and a maximum 20 percent rating for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  The Veteran has been in receipt of 20 percent rating throughout the pendency of appeal.

The Board also considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's hemorrhoids, to include on the basis of impairment of sphincter control (7332), rectal stricture (7333), and prolapse rectum (7334).  38 C.F.R. § 4.114.

Throughout the pendency of the appeal, the Veteran has reported anal pain, bleeding, leakage, fissures, loss of sphincter control, and uncomfortable bowel movements.  In January 2014, the Veteran's spouse corroborated the Veteran's accounts of the aforementioned symptoms.  

At the November 2007 VA examination, the Veteran reported experiencing episodes of hemorrhoids every four months.  She denied treatment, interference with daily activities, and functional impairment.  Hemorrhoids were inactive on the current examination.  In November 2008, VA treatment records reflect a frequency of hemorrhoids of three to four times a month with symptoms of itching, burning, and bleeding.  In December 2008, an anal fissure in the posterior commissure was noted.  

An anal sphincterotomy for anal fissure was performed in January 2009 and a repeat anal sphincterotomy was accomplished in May 2010.  However, an April 2009 VA surgery note indicated that the Veteran had surgery for an anal fissure; however, her physician indicated that such had nothing to do with her hemorrhoidal disease.  Rather, he indicated that such was due to some ischemic or vasospastic process over the skin of the sphincter, which is improved by the weakening of the sphincter by the partial severance in the anal lateral sphincterotomy. 

At the May 2013 VA examination, the Veteran reported surgery in 2009 for an anal fissure and an anal sphincterotomy in 2010 for her hemorrhoids, and indicated that she had been diagnosed with anal fissures.  She indicated that she had rectal bleeding, anal pain, leakage, and uncomfortable bowel movements.  With regard to the signs and symptoms of her hemorrhoids, such were noted to be mild or moderate.  No other findings, to include anal/perianal fistula, rectal stricture, impairment of rectal sphincter control, rectal prolapse, or pruritus ani, were noted.  The examiner indicated that the Veteran's hemorrhoids did not impact her ability to work.

In an April 2014 treatment note, a private physician noted that the Veteran had a history of anal fistula, status post fistulotomy, and anal fissure, status post LIS, with rare periodic bleeding with bowel movements.  However, she reported that she recently began to have pain, mucus discharge, swelling, and bleeding with most bowel movements.  She denied abdominal pain, weight loss, change in bowel movements, constipation, or diarrhea.  Upon examination of the perineum, the Veteran had a small external hemorrhoidal skin tag on all three columns, which were not tender, swollen, or inflamed.  Upon digital rectal examination, she had normal tone and no masses.  Upon examination of the anus, the hemorrhoids were grade 2 inflamed with stigmata of bleeding in the right anterior, and grade 2 with less inflammation in the right posterior and left lateral.  The assessment included hemorrhoids-internal bleeding, anal pain, and rectal bleeding.

Upon VA examination in February 2015, the Veteran was noted to have internal or external hemorrhoids and impairment of rectal sphincter control.  She reported bleeding, pain, leakage, and mucus discharge.  Upon examination, the Veteran's hemorrhoids were noted to be mild or moderate.  It was also noted that she had impairment of rectal sphincter control that resulted in leakage necessitating wearing of a pad.  No other findings, to include anal/perianal fistula, rectal stricture, rectal prolapse, or pruritus ani, were noted.  With regard to the rectal/anal examination, large external hemorrhoids, excessive redundant tissue, and anal fissure were noted.  With regard to functional impairment, the examiner noted that the Veteran missed days at work due to rectal bleeding and pain.

Based on the foregoing, the AOJ found that the Veteran's hemorrhoids were large and resulted in persistent bleeding, frequent recurrences, and excessive redundant tissue, and assigned an initial 20 percent rating pursuant to Diagnostic Code 7336.

In this regard, the Board finds that the Veteran's current rating under Diagnostic Code 7336 fully contemplates her anal pain and bleeding; however, the Code does not contemplate the Veteran's claimed loss of sphincter control and anal leakage.  In this regard, while impairment of sphincter control was noted at the February 2015 VA examination, no opinion was obtained as to whether such condition is associated with the Veteran's hemorrhoids.  Therefore, the Board remanded the claim in order to address such matter.

Thereafter, a VA opinion was obtained in June 2016.  Following a review of the Veteran's claim file and medical records, the physician opined that it is less likely than not that the Veteran's rectal sphincter control and anal leakage are related to her service-connected hemorrhoids. The physician explained that hemorrhoids are not a medically noted cause of the claimed conditions.  The physician further explained that impaired sphincter control/rectal leakage and hemorrhoids are comorbid, separate, and independent of each other.

The Board finds that June 2016 VA physician's opinion adequately addresses the relationship between the Veteran's impaired sphincter control/rectal leakage and her service-connected hemorrhoids.  In this regard, the opinion is predicated on a review of the record and the physician included a complete rationale:  offering a clear conclusion with supporting data as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There is no medical opinion to the contrary.

The Board has also considered the Veteran's and her spouse's statements regarding the nature of her hemorrhoids.  In this regard, they are competent to report loss of rectal sphincter control and anal leakage, which are within the realm of their personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Board finds that competent medical evidence is needed to determine the etiology of the underlying pathology causing the current loss of rectal sphincter control and anal leakage.  Moreover, a finding to this effect involves internal processes that cannot be identified by mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  Additionally, neither the Veteran nor her spouse have indicated that they have specialized medical training which would enable them to competently address such complex medical matters.  Accordingly, the Veteran and her spouse are not competent to offer an opinion as to whether her rectal sphincter control and anal leakage are related to her service-connected hemorrhoids, and their opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Accordingly, the Board finds that the Veteran's impaired sphincter control and rectal leakage are not related to her service-connected hemorrhoids.  The Board also finds that there is no evidence of rectal stricture or anal prolapse.  For these reasons, separate ratings are not warranted under any other Diagnostic Code.

The Board has considered whether staged ratings under Fenderson, supra are appropriate for the Veteran's service-connected hemorrhoids; however, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board has also considered whether this claim should be referred for consideration for an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the first Thun element is not satisfied here for any of the disabilities.  The Veteran's service-connected hemorrhoids are manifested by signs and symptoms such as pain, redundant anal tissue, and bleeding, which results in discomfort, especially during bowel movements, and require absorbent pads.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule under Diagnostic Code 7336 (internal and external hemorrhoids ), which explicitly accounts for excessive redundant anal tissue and persistent bleeding.  In short, there is nothing exceptional or unusual about the Veteran's hemorrhoids.  Moreover, there is no indication that her hemorrhoids results in any additional symptomatology for which a separate rating has not been assigned.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with her service-connected hemorrhoids.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, while the Veteran reported missing days at work due to rectal pain and bleeding, the record does not suggest, and she does not allege, that her service-connected hemorrhoids have rendered her unemployable.  Consequently, further consideration of a TDIU is not warranted.

In adjudicating the Veteran's initial rating claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence such claim.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 20 percent for internal and external hemorrhoids is denied.


____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


